United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.P., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Safford, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-276
Issued: March 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2014 appellant, through counsel, filed a timely appeal from an
August 5, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a medical condition in
the performance of his federal duties.
FACTUAL HISTORY
On September 19, 2013 appellant, then a 48-year-old materials handler supervisor, filed a
traumatic injury claim alleging that he was injured on September 18, 2013 at 12:45 p.m. when
the commercial washer overflowed out of drain pit and flooded the floor. He slipped while
1

5 U.S.C. § 8101 et seq.

unplugging the drain. Most of appellant’s weight was supported on the right side of his body,
causing injury, and he injured his right wrist, right shoulder, and his lower back.
Appellant submitted a September 24, 2013 report of injury which noted the history of
injury as slip and fall while kneeling down to unplug drain injuring his right shoulder, right wrist,
and lower back. He also submitted the following: a September 24, 2013 medical history form; a
February 26, 2013 magnetic resonance imaging (MRI) scan of the right wrist;2 a September 23,
2013 CA-16 form authorizing treatment by Dr. Andrew Mark Braunstein, an orthopedic surgeon
specializing in hand surgery; and a request for authorization to repair/revise wrist joint.
In a September 24, 2013 report, Dr. Braunstein indicated that appellant was a new patient
who presented to the office with complaints of right shoulder and wrist pain after a slip and fall
at work on September 18, 2013. He noted that appellant had a previous history of right wrist and
shoulder pain and had been seen by other physicians. Appellant advised that a February 2013
MRI scan of his right wrist and right shoulder revealed a ligament injury to his wrist and a labral
injury to his shoulder. He stated that physical therapy had improved his symptoms, but they
worsened after his recent fall at work. Dr. Braunstein presented examination findings of the
upper extremities and right wrist. He noted that the x-ray of the right shoulder showed no signs
of fracture, dislocation, or abnormality. An assessment of right subacromial impingement,
possible labral pathology, and right wrist pain were provided. Appellant received a cortisone
injection in the right subacromial space.
In a November 6, 2013 letter, OWCP advised appellant of the deficiencies in his claim
and requested additional factual and medical evidence. Also, in a letter dated November 6, 2013,
it denied authorization for any medical treatment/testing as it was currently under development.
In an October 21, 2013 report, Dr. Braunstein noted the history of the September 18,
2013 slip and fall and that appellant had brought the MRI scan of his right wrist for review.
Appellant’s shoulder pain had improved greatly since the subacromial injection, but he still had
concerns about his right wrist. Dr. Braunstein diagnosed resolving right subacromial
impingement and scaphalunate (SL) ligament dissociation with dorsal intercalculated segment
instability (DISI). Surgery for the right wrist was discussed.
By decision dated December 13, 2013, OWCP denied the claim because the medical
evidence failed to establish that the diagnosed conditions were caused or aggravated by the work
injury and as appellant had failed to provide treatment information regarding the preexisting
write condition.
On May 6, 2014 appellant, through counsel, requested reconsideration and submitted new
medical evidence. In a March 19, 2014 report, Dr. Caryl Brailsford-Gorman, an orthopedic
surgeon also in practice with Dr. Braunstein, noted that appellant reported a twisting injury.
“[Appellant] had his keys in a heavy prison door and he was moving quickly to the left and
twisted his back. He had immediate onset of pain and was seen at the medical clinic at the prison
that day.” Dr. Brailsford-Gorman noted that appellant was seen December 9, 2013 and that he
2

The MRI scan revealed dorsal chip fractures of the lunate and triquetrum and chronic post-traumatic changes of
the triquetrum and hamate.

2

had delayed seeking further treatment in hopes that it would go away. She noted that he had a
service-connected injury at T12-14 due to a burst fracture. Dr. Brailsford-Gorman also noted
that appellant had obtained an MRI scan from the Veterans Administration Medical Center
which showed diffuse disc degenerative changes with no herniated discs or stenosis. She opined
that appellant had a lumbar sprain/strain.
In a June 24, 2014 report, Dr. Braunstein noted the history of right shoulder and wrist
pain began after he slipped and fell at work on September 18, 2013. Appellant noted
improvement following his injection on October 21, 2013 but that his pain had returned.
Dr. Braunstein recommended another injection, further physical therapy, and an MRI scan of the
shoulder.
By decision dated August 5, 2014, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee who claims benefits under FECA has the burden of establishing the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on whether there is a causal relationship between the
employee’s diagnosed condition and the specified employment factors or incident. The opinion
of the physician must be based on a complete factual and medical background of the employee,
must be one of reasonable medical certainty, and must be supported by medical rationale
3

C.S., Docket No. 08-1585 (issued March 3, 2009).

4

S.P., 59 ECAB 184 (2007).

5

Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

6

See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

3

explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee.7
ANALYSIS
OWCP accepted that the employment incident of September 18, 2013 occurred at the
time, place, and in the manner alleged. Appellant alleged that on September 18, 2013 he slipped
and fell while attempting to unplug drain when a commercial washer overflowed. The
employing establishment issued a CA-16 and authorized treatment from Dr. Braunstein for
alleged injuries to the right shoulder, right wrist, and lower back.8 The issue is whether appellant
sustained any injury in connection to the accepted employment incident. The Board finds that
appellant did not meet his burden of proof to establish that this incident caused an injury.
In reports dated September 24 and October 21, 2013, and June 24, 2014, Dr. Braunstein
noted complaints of right shoulder and wrist pain after the slip and fall at work on
September 18, 2013. He also noted that appellant had preexisting conditions to his right wrist
and right shoulder. While Dr. Braunstein diagnosed right shoulder subacromial impingement
and SL dissociation with DISI deformity and opined that surgery was needed for the right wrist,
he did not provide any opinion as to whether appellant’s conditions were caused or aggravated
by the work injury. Medical evidence which does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.9
The March 19, 2014 report from Dr. Brailsford-Gorman described a different injury:
“appellant had his keys in a heavy prison door and he was moving quickly to the left and twisted
his back.” There is also no mention of any specific injury date or right wrist and right shoulder
conditions/injuries. As noted, the question for determination is whether the established work
activity caused an injury. As Dr. Brailsford-Gorman’s report is based on different employment
factors than those described by appellant and accepted by OWCP as occurring on September 18,
2013, it is of no probative value.10
On appeal, counsel contends that OWCP’s decision was contrary to fact and law. Based
on the findings and reasons stated above, his argument is not substantiated.
7

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

The Board has held that where an employing establishment properly executes a Form CA-16, which authorizes
medical treatment as a result of an employee’s claim for an employment-related injury, it creates a contractual
obligation, which does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim. See D.M., Docket No. 13-535 (issued June 6, 2013). See also 20 C.F.R. §§ 10.300,
10.304. Although OWCP denied appellant’s claim for an injury, it did not address whether he is entitled to
reimbursement of medical expenses pursuant to the Form CA-16. Upon return of the case record, OWCP should
further address this issue.
9

A.D., 58 ECAB 149 (2006).

10

See E.J., Docket No. 09-1481 (issued February 19, 2010). The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a medical
condition as a result of the established September 18, 2013 work incident.
ORDER
IT IS HEREBY ORDERED THAT the August 5, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 23, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

